Citation Nr: 0424194	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  94-31 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
intracerebral hemorrhage, to include as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for a mental disorder, 
including post-traumatic stress disorder (PTSD), to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June 1984 to November 1984 and on active duty from December 
1990 to May 1991.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, dated in March 1994, that denied the veteran's 
claims of entitlement to service connection for residuals of 
an intracerebral hemorrhage, diabetes mellitus, a skin 
condition, and stress.  The issues have been clarified over 
the ensuing years as reflected on the caption of the 
decision.  The veteran originally appealed the denial of 
service connection for diabetes mellitus, but withdrew his 
appeal in January 1999.  The veteran relocated to the 
jurisdiction of the Montgomery, Alabama RO during the 
pendency of the appeal.  The case has been forwarded to the 
Board of Veterans' Appeals (Board) for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Review of the claims folder reveals that the veteran has not 
received notice compliant with the VA's duty to notify and 
assist as mandated by the VCAA, § 3.159 and interpretive case 
law.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), Pelegrini v. Principi, 17 Vet. App. 413 (2004).  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

Review of the private medical evidence submitted by the 
veteran in support of his claim reveals diagnoses of PTSD 
based upon the veteran's alleged stressors.  It is not clear 
from the reports that these opinions comply with the 
provisions of 38 C.F.R. § 3.304(f).

The Marine Corps Historical Center has provided the unit 
records from the First Service Support Group with which the 
veteran was stationed while serving in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  The 
veteran has alleged experiencing the stressors of 
experiencing incoming SCUD missile attacks - particularly on 
January 20, 1991.  Review of the unit records indicates that 
Free Rockets Over Ground (FROGs) impacted in the area near 
the veteran on January 18, 19, and 22, 1991.  Initial review 
of the evidence would indicate that this is sufficient 
corroborating evidence to concede the veteran's exposure to 
SCUD missile attacks.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002) (holding that the supporting evidence 
need only imply that the veteran was personally exposed to 
the stressor).

Review of the VA examinations provided to the veteran over 
the decade since he filed his claim reveals that they do not 
provide sufficient specificity to adequately determine the 
merits of the veteran's claim.  In particular, they do not 
provide a medical opinion as to whether the veteran's 
intracerebral hemorrhage is a symptom of another undiagnosed 
disorder for which service connection is in order under the 
provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. 
§ 3.317 (2003) or whether it is an independent diagnosis in 
and of itself - precluding the application of the presumption 
of service connection for undiagnosed disorders provided by 
§ 1117 and § 3.317.

Additionally, the Board notes that the veteran submitted 
evidence, received by the Board in August 2004, that has not 
been reviewed by the agency of original jurisdiction.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:


1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  Attention 
is directed to Quartuccio v. Principi, 
16 Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary identify 
for the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on his 
claims.

2.  The AMC/RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors related to military 
service, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record 
and provide this determination to the 
examiner pursuant to the provision of 
paragraph 4, below.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record and consider the decision of the 
United States Court of Appeals for 
Veterans Claims in Pentecost v. Principi, 
16 Vet. App. 124 (2002) (holding that the 
supporting evidence need only imply that 
the veteran was personally exposed to the 
stressor).

3. The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of any 
residuals of an intracerebral hemorrhage.  
If no residuals are found, the examiner 
should so indicate.  The claims folders 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis(es) of the veteran's 
disorder(s).  Following a review of the 
veteran's medical records and history, 
and upon examination of the veteran, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the veteran's symptoms can be 
attributed to any known clinical 
diagnoses.  Additionally, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's residuals of an intracerebral 
hemorrhage are related to his service in 
Southwest Asia.  Furthermore, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's residuals of an 
intracerebral hemorrhage are related to 
any in-service incident or symptoms, are 
otherwise related to his service, or are 
attributable to any know clinical 
diagnoses.  It is requested that the VA 
examiner reconcile any contradictory 
evidence regarding the etiology of the 
veteran's residuals of an intracerebral 
hemorrhage.  The examiner must include 
the complete rationale for all opinions 
and conclusions expressed in a written 
report.

4.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of any 
mental disorders, to include PTSD.  If no 
psychiatric disorder is found, the 
examiner should so indicate.  The claims 
folders, a copy of this remand, and a 
summary of stressors as specified by 
paragraph 2 must be made available to and 
be thoroughly reviewed by the examiner in 
connection with the examination.  The 
specialist examining the veteran for any 
mental disorders should specifically 
indicate whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  The examiner must base the 
diagnosis of PTSD only upon the verified 
stressors as provided by the AMC/RO.  

All necessary tests and studies should be 
conducted in order to render a 
diagnosis(es) of the veteran's 
disorder(s).  Following a review of the 
veteran's medical records and history, 
and examination of the veteran, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's mental symptoms can be 
attributed to any known clinical 
diagnoses.  Additionally, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's mental disorder is related to 
his service in Southwest Asia.  
Furthermore, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
mental disorder is related to any in-
service incident or symptoms, or is 
otherwise related to his service.  It is 
requested that the VA examiner reconcile 
any contradictory evidence regarding the 
etiology of the veteran's mental 
disorder. The examiner must include the 
complete rationale for all opinions and 
conclusions expressed in a written 
report.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




